Citation Nr: 1514167	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-42 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for scar of the left breast, status post lumpectomy.  

2.  Entitlement to a compensable initial rating for cystitis.  

3.  Entitlement to an initial rating in excess of 10 percent for right chondromalacia patella.  

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.  

5.  Entitlement to a compensable initial rating for status post stress fracture of the left proximal tibia and fibula.  

6.  Entitlement to a compensable initial rating for status post stress fracture of the right proximal fibula.  

7.  Entitlement to a compensable initial rating for maxillary sinusitis.  

8.  Entitlement to a compensable initial rating for right leg length discrepancy.  

9.  Entitlement to a compensable initial rating for scar, left knee.

10.  Entitlement to service connection for lump in breast, right side.  

11.  Entitlement to service connection for acne.  

12.  Entitlement to service connection for otitis of the left ear.  

13.  Entitlement to service connection for hypertension.  

14.  Entitlement to service connection for human papilloma virus (HPV) with venereal warts. 

15.  Entitlement to service connection for a psychiatric disability.  

16.  Entitlement to service connection for tinnitus.  

17.  Entitlement to service connection for right thumb disability. 

18.  Entitlement to service connection for a skin disability of the feet, to include hyperkeratosis.

19.  Entitlement to service connection for vaginitis.  

20.  Entitlement to service connection for gastroesophageal disease (GERD).  

21.  Entitlement to service connection for endocervitis.  

22.  Entitlement to service connection for lymphadenopathy.

23.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in July 2009, May 2010, and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In September 2014, the Veteran testified during a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  In November 2014, the Veteran submitted additional evidence in with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2014).  

The issue of entitlement to service connection for chronic tension headaches was initially denied by the May 2010 rating decision, which was appealed by the Veteran.  However, service connection for chronic tension headaches was granted by a November 2013 rating decision.  This action represents a total grant of the benefit sought with respect to the issue and the issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In addition, the issue of entitlement to service connection for seasonal allergic rhinitis was granted by the May 2010 rating decision.  An initial rating of 30 percent was assigned effective July 13, 2009.  The May 2010 rating decision, in part, also denied entitlement to service connection for positive PPD (tuberculosis testing).  The Veteran appealed the May 2010 rating decision.  A Statement of the Case was issued in October 2012.  In a November 2012 written statement, the Veteran's representative noted that the Veteran wished to appeal the October 2012 decision, but that the Veteran did not want to appeal the issues related to an increased rating for allergic rhinitis and entitlement to service connection for a positive PPD test.  The representative requested that the issues be dropped from the Veteran's appeal.  The corresponding VA Form 9 dated in November 2012 noted that the Veteran wished to appeal all issues other than the issues of entitlement to service connection for PPD and entitlement to an increased rating for allergic rhinitis, and she requested that the issues be dropped from her appeal.  Therefore, the Board finds that the issues were not appealed by the Veteran and are not before the Board.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011).  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected disabilities on appeal render her unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In August 2009, the Veteran submitted a statement and requested, among other issues, entitlement to service connection for a thoracic spine disability.  While the Veteran is service-connected for lumbar strain, she is not service-connected for a thoracic spine disability.  The issue of entitlement to service connection for a thoracic spine disability has been raised by the Veteran's August 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In July 2013, the Veteran submitted medical evidence, consisting of Disability Benefits Questionnaires (DBQ), in support of her appeal.  A DBQ entitled "Intestinal Conditions (Other than Surgical or Infectious) (Including Irritable Bowel Syndrome, Crohn's Disease, Ulcerative Colitis, and Diverticulitis) noted a diagnosis of constipation.  The issue of entitlement to service connection for constipation is not before the Board.  The issue of entitlement to service connection for constipation has been raised, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a compensable initial rating for scar of the left breast, status post lumpectomy, entitlement to an initial rating in excess of 10 percent for right chondromalacia patella, entitlement to an initial rating in excess of 10 percent for lumbar strain, entitlement to a compensable initial rating for status post stress fracture of the left proximal tibia and fibula, entitlement to a compensable initial rating for status post stress fracture of the right proximal fibula, entitlement to a compensable initial rating for maxillary sinusitis, entitlement to a compensable initial rating for right leg length discrepancy, entitlement to a compensable initial rating for scar, left knee, entitlement to service connection for hypertension, entitlement to service connection for a psychiatric disability, entitlement to service connection for a skin disability of the feet, to include hyperkeratosis, entitlement to service connection for GERD, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the September 2014 hearing, the Veteran withdrew the issues of entitlement to a compensable initial rating for cystitis, entitlement to service connection for lump in breast, right side, entitlement to service connection for otitis, left ear, entitlement to service connection for HPV with venereal warts, entitlement to service connection for a right thumb disability, entitlement to service connection for vaginitis, entitlement to service connection for endocervicitis, and entitlement to service connection for lymphadenopathy.  

2.  The evidence is not clear and unmistakable as to the pre-service existence of acne.  

3.  Acne had its onset in active service.  

4.  The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to entitlement to a compensable initial rating for cystitis are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for lump in breast, right side, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for otitis, left ear, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for the withdrawal of the issue of entitlement to service connection for HPV with venereal warts are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for the withdrawal of the issue of entitlement to service connection for a right thumb disability are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The criteria for the withdrawal of the issue of entitlement to service connection for vaginitis are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

7.  The criteria for the withdrawal of the issue of entitlement to service connection for endocervicitis are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

8.  The criteria for the withdrawal of the issue of entitlement to service connection for lymphadenopathy are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

9.  The criteria for entitlement to service connection for acne are met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

10.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the Board's action to grant the claims of entitlement to service connection for acne and service connection for tinnitus, discussion of VA's duty to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to a compensable initial rating for cystitis, entitlement to service connection for lump in breast, right side, entitlement to service connection for otitis, left ear, entitlement to service connection for HPV with venereal warts, entitlement to service connection for a right thumb disability, entitlement to service connection for vaginitis, entitlement to service connection for endocervicitis, and entitlement to service connection for lymphadenopathy.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

During her September 2014 hearing, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to a compensable initial rating for cystitis, entitlement to service connection for lump in breast, right side, entitlement to service connection for otitis, left ear, entitlement to service connection for HPV with venereal warts, entitlement to service connection for a right thumb disability, entitlement to service connection for vaginitis, entitlement to service connection for endocervicitis, and entitlement to service connection for lymphadenopathy.  The statement was made on the record during the hearing, thus satisfying the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to the issues.  As the Board consequently does not have jurisdiction to review the issues, they are dismissed.

General Legal Criteria - Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Acne

First, the Board will address the contention regarding the pre-service existence of acne.  

The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

In this case, the February 1999 enlistment report of medical examination shows that the Veteran's skin was evaluated as normal.  The report is absent for any indication or complaints of acne.  Likewise, the corresponding report of medical history shows that the Veteran indicated that she did not have any skin diseases.  In consideration with all other material evidence, the Board finds that acne is not considered as being "noted" on examination.  See 38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  As a result, the presumption of soundness attaches.  

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304(b).  In this case, the first threshold has not been met.  While the Veteran stated that she had acne prior to active service, there is no medical evidence dated prior to active service to reflect any findings of acne.  Further, on examination for enlistment, the Veteran did not report any skin diseases and the examining physician did not list any skin abnormality related to acne.  

The Board emphasizes that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  In light of the circumstances of this case, the Board finds that the evidence does not rise to the level of clear and unmistakable evidence to rebut the presumption of soundness as to the pre-service existence of acne.  As such, the Board will address entitlement to service connection on a direct-incurrence basis.  

The evidence shows that the Veteran has a current disability.  An October 2009 VA medical examination report reveals a diagnosis of mild superficial acne vulgaris, face, and upper back.  

Concerning an in-service injury or disease, a March 2009 treatment record indicated multiple pimples and an assessment of acne.  She was prescribed benzoyl peroxide.  

With respect to a relationship between the Veteran's current acne and the acne noted during active service, the Board recognizes that there is no medical opinion as to a relationship between the two.  However, in light of a current diagnosis of acne, a diagnosis of acne during active service, and the Veteran's competent and credible statements regarding the chronic nature and symptoms of acne since active service, the Board finds that the evidence supports a finding that the Veteran's acne had its onset in active service.  38 C.F.R. § 3.303.  Service connection for acne is granted.  

Tinnitus

First, the evidence shows that the Veteran has a current disability.  VA medical treatment records reflect that the Veteran has "subjective tinnitus."  

The service medical treatment records do not reflect any findings or complaints of tinnitus.  For instance, a January 2009 post-deployment questionnaire shows that the Veteran indicated that she did not have ringing in the ears.  However, a statement received by VA in April 2009, dated during the Veteran's period of active service, shows that the Veteran requested service connection for tinnitus.  Further, the Veteran has reported in-service noise exposure.  An August 2007 hearing conservation data form, DD Form 2216E, indicated that the Veteran was exposed to steady noise.  

Shortly after separation from active service, the Veteran was provided a VA audiological examination in October 2009.  The Veteran complained of tinnitus.  The Veteran felt that her "left ear" tinnitus was caused by military noise exposure.  She reported noise exposure from firing of weapons.  She stated that she first noticed the tinnitus when she returned from Afghanistan and the nature of the tinnitus was intermittent.  

A March 2010 VA examination report, completed less than one year after the Veteran's separation from active service, indicated that the Veteran had tinnitus in either ear on the average of two times per week that lasted five to ten minutes.  The clinical impression was listed as tinnitus, bilateral.  

In this case, the Board finds that service connection is warranted for tinnitus.  While a VA medical opinion was not obtained with respect to a relationship between any in-service injury or disease and the Veteran's current tinnitus, the evidence of record is adequate to adjudicate the issue.  As noted above, the Veteran complained of tinnitus during her period of active service and reported that her tinnitus has been chronic since that time.  The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Board finds that her statements are credible regarding assertions of chronic symptoms of tinnitus since active service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.
	

ORDER

The issue of entitlement to entitlement to a compensable initial rating for cystitis is dismissed.

The issue of entitlement to service connection for lump in breast, right side, is dismissed.

The issue of entitlement to service connection for otitis, left ear, is dismissed.

The issue of entitlement to service connection for HPV with venereal warts is dismissed.

The issue of entitlement to service connection for a right thumb disability is dismissed.  

The issue of entitlement to service connection for vaginitis is dismissed.

The issue of entitlement to service connection for endocervicitis is dismissed.

The issue of entitlement to service connection for lymphadenopathy is dismissed.   

The issue of entitlement to service connection for acne is granted.  

The issue of entitlement to service connection for tinnitus is granted.  


REMAND

During the September 2014 hearing, the Veteran's representative noted that there were additional medical treatment records relevant to the appeal from VA and Fort Belvoir.  The most recent VA medical treatment records are dated through January 2012.  The issues must be remanded to obtain the identified records.  See hearing transcript, pg. 83.  

Concerning the Veteran's service-connected scar of the left breast, she testified that it is painful, sensitive, and tender at times.  The October 2009 VA examination report indicated that the Veteran's scar did not cause any pain.  On physical examination, the examiner stated that the scar was not painful, had no signs of skin breakdown, superficial, had no inflammation, no edema, no keloid formation, and no other disabling effects.  The diagnosis was listed as asymptomatic scar, left breast.  In light of the Veteran's testimony indicating a change in the symptoms of her service-connected scar, the Board finds that the Veteran must be provided a new VA medical examination to determine the current nature and severity of her service-connected scar of the left breast.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

During the September 2014 hearing, the Veteran testified that her service-connected leg disabilities and back disability had worsened since her last VA examinations.  See hearing transcript, pg. 50.  The Veteran is service-connected for right chondromalacia patella, lumbar strain, status post stress fracture of the left proximal tibia and fibula, status post stress fracture of the right proximal fibula, and right leg length discrepancy.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination). New VA examinations are required.  

Concerning hypertension, the evidence does not reflect a confirmed diagnosis.  However, the Veteran reported that she was told that she had elevated blood pressure readings during active service.  In this respect, a treatment record dated in May 2006 (during active service) shows a blood pressure reading of 132/86.  An October 2006 treatment record noted that the Veteran was advised to keep an eye on blood pressure and that her systolic was 140 (upper limit).  The Veteran was provided a VA examination in October 2009, shortly after active service, but it is unclear as to whether a diagnosis of hypertension was provided and the examiner did not express any opinion as to etiology.  A VA examination and opinion is required.  38 C.F.R. § 3.159 (c)(4) (2014).

Concerning the issue of entitlement to service connection for hyperkeratosis, the Veteran was provided a VA medical examination in October 2009.  With respect to hyperkeratosis/athletes foot, she stated that it was at its worst when she was stationed in Afghanistan and wore combat boots more than 12 hours per day.  Her feet were peeling and moist.  The diagnosis was listed as history of tinea pedis and hyperkeratosis.  The October 2009 VA examiner noted that physical examination of the feet was normal without evidence of hyperkeratosis.  However, the Veteran testified that she still experiences symptoms.  She is competent to report such symptoms.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).
As a result, the Board finds that she should be provided another VA examination, if possible, when she is experiencing symptoms.  38 C.F.R. § 3.159 (c)(4) (2014); Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that the Board must "[...]provide for the conduct of an adequate examination during the active stage of appellant's tinea pedis [...]").

With respect to a psychiatric disability, the current VA medical treatment records reflect diagnoses of adjustment disorder and depressive disorder NOS.  The Veteran was provided a VA examination in October 2009.  The Veteran reported that she saw a counselor at Fort Carson in 2003 and attended weekly group counseling sessions for one month.  She reported that she sought help to deal with co-workers in June 2008 during her tour in Afghanistan.  She said she had one session with a counselor.  She reported stress-related problems related to what happened to her in Afghanistan and the problems caused her to lose her clearance.  On Axis I, a diagnosis of adjustment disorder with mixed anxiety and depressed mood was listed.  A December 2010 follow-up note indicated that the Veteran complained of feeling down and irritable.  She reported that she felt depressed after her brother was killed in November and she also broke up with her boyfriend in September.  A diagnosis of Depression NOS was listed on Axis I.  In terms of an in-service injury or disease, a February 2008 treatment record indicated a diagnosis of adjustment disorder.  However, the subsequent records are absent for any diagnosis or mental health treatment.  In this case, the Board finds that a medical opinion is required.  While the service medical treatment records include an assessment of adjustment disorder in 2008, the Board notes that the post-service medical evidence indicates another cause for the Veteran's psychiatric symptoms/disability.  Due to the complex nature of psychiatric disabilities, a VA opinion is required.  38 C.F.R. § 3.159 (c)(4) (2014).  In addition, the Veteran identified receiving counseling during active service.  Mental health clinic records may be stored separately from the Veteran's service treatment records.  As a result, a request must be made for the identified in-service mental health records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (2014).

Concerning sleep apnea, the service medical treatment records do not reflect any complaints of sleep problems.  A January 2009 post-deployment health assessment shows that the Veteran indicated that she did not have sleep problems.  Following separation from active service, the VA medical treatment records reflect that the Veteran had a sleep study on September 24, 2010, and the report showed mild obstructive sleep apnea (OSA).  A December 2010 sleep clinic initial visit note indicated that the Veteran reported irregular sleep since she was in Afghanistan.  She stated that snoring was noted by her boyfriend several years ago.  The Veteran has submitted lay statements attesting to the onset and chronicity of her sleep symptoms during active service.  For instance, an e-mail dated in October 2014 noted that M.C. knew the Veteran since June 2006.  He stated that she had trouble sleeping through the night and had trouble breathing.  A VA examination and opinion is required to address the nature and etiology of the Veteran's sleep apnea.  Id.  

Concerning GERD, the VA medical treatment records reflect an assessment of GERD.  The Veteran was provided a VA examination in October 2009.  The Veteran reported that her GERD onset in 2008 during active service.  She stated that she took a "purple pill" as needed.  A diagnosis of GERD was listed; however, an opinion as to its etiology was not provided.  The Board finds that a VA examination and opinion is required.  Id.  

Accordingly, the issues are REMANDED for the following action:

1.  Obtain updated VA medical treatment records from January 2012 to the present.  

2.  Ask the Veteran to identify all private medical providers from whom she has received treatment for the disabilities at issue on appeal, which have not already been obtained, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified.  The Board is particularly interested in records from Fort Belvoir as identified during the September 2014 hearing.  

After receiving any completed and/or necessary VA Forms 21-4142, request all identified relevant medical records.  All attempts to obtain any identified records must be documented in the claims folder and the Veteran notified accordingly. 

3.  Contact the National Personnel Records Center and/or any other appropriate source, to obtain any in-service mental health clinic records pertaining to the Veteran.   Any negative response must be included in the claims folder and the Veteran notified accordingly.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of her scar of the left breast, status post lumpectomy, and scar of the left knee.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Report all manifestations and symptoms of the Veteran's left breast scar, and left knee scar, to include whether such is/are painful.  

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected right chondromalacia patella, status post stress fracture of the left proximal tibia and fibula, status post stress fracture of the right proximal fibula, and right leg length discrepancy.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Report all manifestations and symptoms of the Veteran's disabilities to include range-of-motion testing.  The examiner must address functional impairment, if any, during flare-ups or when the knee is used repeatedly.  If possible, indicate the amount of degree of motion lost during a period of flare-up or over-use.  

Describe the manifestations of the right lower extremity, including measurement of the shortening of the right lower extremity.  

Rationale must be proffered for any opinion reached.  

6.  Schedule the Veteran for a VA medical examination to determine the current severity of her service-connected lumbar spine disability.  The claims folder must be made available for review and the examiner must indicate that a review was completed.

The examiner must include all symptoms and manifestations and range-of-motion findings related to the thoracolumbar spine.  The examiner must address functional impairment, if any, during flare-ups or when the spine is used repeatedly.  If possible, indicate the amount of degree of motion lost during a period of flare-up or over-use.  

The examiner must address whether the Veteran has IVDS and, if so, whether she has had any incapacitating episodes.

7.  The Veteran should be scheduled for an examination to determine the nature and etiology of her hypertension.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner should respond to the following:  

Is it at least as likely as not (50 percent probability or higher) that hypertension is related to active service?  

Please address the elevated blood pressure readings noted during active service, to include in May 2006 and October 2006.  

Rationale must be proffered for any opinion reached.  

8.  The Veteran should be scheduled for an examination to determine the nature and etiology of her claimed psychiatric disability.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner should respond to the following:  

Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability is related to active service or otherwise had its onset in active service?  

In providing the above opinion, the examiner should discuss the diagnosis of adjustment disorder during active service in February 2008, and the Veteran's reports of experiencing psychiatric symptoms during active service.  

Rationale must be proffered for any opinion reached.  

9.  The Veteran should be scheduled for an examination to determine the nature and etiology of her claimed skin disability of the feet.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's skin condition.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner should respond to the following:  

a.  Does the Veteran have a current skin disability of the feet?  

b.  If so, is it at least as likely as not (50 percent probability or higher) that the skin disability of the feet is related to active service?  

Rationale must be proffered for any opinion reached.  

10.  The Veteran should be scheduled for an examination to determine the nature and etiology of her GERD.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner should respond to the following:  

Is it at least as likely as not (50 percent probability or higher) that GERD is related to active service?  

Rationale must be proffered for any opinion reached.  

11.  The Veteran should be scheduled for an examination to determine the nature and etiology of her sleep apnea.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner should respond to the following:  

Is it at least as likely as not (50 percent probability or higher) that sleep apnea is related to active service?  

The examiner should discuss the lay statements concerning the Veteran's symptoms during active service.  

Rationale must be proffered for any opinion reached.  

12.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


